Opinion issued August 20, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00189-CV
                            ———————————
                          RAMESH KAPUR, Appellant
                                         V.
                          HARRIS COUNTY, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-44018


                          MEMORANDUM OPINION

      Appellant, Ramesh Kapur, has neither established indigence nor paid, or made

arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, appellant did
not respond. See TEX. R. APP. P. 37.3(b), 42.3(b). Accordingly, we dismiss the

appeal for want of prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2